MEMORANDUM **
Richard Grant appeals pro se from the tax court’s order dismissing for failure to prosecute his petition challenging a determination by the Commissioner of Internal Revenue (“Commissioner”) sustaining a collection action for failure to file federal tax returns or pay federal income taxes on partnership income in 2001 and 2002. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review for an abuse of discretion, Noli v. Comm’r, 860 F.2d 1521, 1527 (9th Cir.1988), and we affirm.
The tax court did not abuse its discretion by dismissing Grant’s case for failure to prosecute after he failed to appear for trial. See Tax Ct. R. 123(b), 149(a). Grant received several warnings that dismissal could result from his failure to appear for trial, but nonetheless failed to appear.
Grant forfeits review of the district court’s orders denying the Commissioner’s motion for summary judgment and his motion for reconsideration by not specifically challenging them. See Indep. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir.2003) (holding that we review only issues which are argued specifically and distinctly in a party’s opening brief).
Grant’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.